Citation Nr: 0714927	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability (right below the knee amputation) secondary to 
service-connected residuals of arthrotomies of the left knee 
with osteoarthritis. 

2.  Entitlement to service connection for recurrent skin 
breakdown and sores of the right knee secondary to service-
connected residuals of arthrotomies of the left knee with 
osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.

The veteran submitted a May 2005 statement indicating that he 
wanted to have a videoconference hearing in Cincinnati with a 
Decision Review Officer (DRO) in Cleveland.  The veteran has 
not yet been afforded a hearing in conjunction with his 
current appeal, nor is there any indication that the veteran 
has withdrawn his hearing request pursuant to 38 C.F.R. § 
20.704(b) and (e).  As such, the Board finds that a remand is 
necessary so that the veteran may be scheduled for a hearing.  

The Board notes that the veteran requested that his hearing 
be held in Cincinnati, Ohio.  However, there is no regional 
office located in Cincinnati, Ohio.  The RO should contact 
the veteran to clarify the location of the requested hearing.  
The veteran should be informed of any transportation 
accommodations that may be available to him.

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following action: 

1.  The RO should contact the veteran to 
clarify the location of the requested 
hearing.  The veteran should be informed 
of any transportation accommodations that 
may be available to him.  If a location 
for a DRO hearing is agreed upon, the RO 
should schedule the veteran for a hearing 
and should send notice of the scheduled 
hearing to the veteran and his 
representative.

2.  If a DRO hearing is held, the claims 
on appeal should be readjudicated.  If 
the claims remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the opportunity to respond.

3.  Thereafter, the case should be 
returned to the Board for further 
appellate review, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
